United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                       November 26, 2003

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                 No. 03-50347
                               Summary Calendar


UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

RODGER DALE NORMAN,

                                             Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                         (No. W-01-CR-62-1)
                        --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Defendant-Appellant Rodger Dale Norman pleaded guilty to theft

of   government    property.      He   was    sentenced   to   five   years    of

probation and was ordered to pay restitution.              Norman failed to

abide by the terms of his probation, and it was revoked.                  He was

sentenced to six months in the custody of the Bureau of Prisons and

three years of supervised release.              His supervised release was

subsequently revoked for violations, and he was ordered to serve

120 days in community confinement.           Another petition for violation

of supervised release was filed, and Norman pleaded true to four

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
violations of the conditions of his supervised release.                 The

district court sentenced him to two years of imprisonment.            Norman

appeals     from   this   sentence,       arguing   that   it   is   plainly

unreasonable, and that the district court erred by failing to

articulate its reasons for imposition of the sentence or its

consideration of the applicable statutory factors in 18 U.S.C.

§ 3553(a), including the policy statements in Chapter 7 of the

sentencing guidelines.

     The district court was fully familiar with Norman’s background

and conduct, and it specifically rejected the suggested guidelines

range in Chapter 7.       Norman’s sentence was within the statutory

maximum and was not plainly unreasonable.            See United States v.

Mathena, 23 F.3d 87, 93-94 (5th Cir. 1994).           Under the applicable

standard of review (plain error) and the circumstances of this

case, we conclude that the district court’s alleged failure to

state the reasons for imposition of sentence or to articulate its

consideration of the relevant factors under § 3553 (including the

policy statements) was not plain error.             See United States v.

Gonzalez, 250 F.3d 923, 930-31 (5th Cir. 2001); United States v.

Izaguirre-Losoya, 219 F.3d 437, 441-42 (5th Cir. 2000).

AFFIRMED.




                                      2